DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 7, 14-31, and 61-75 are pending (claim set as filed on 09/11/2020).  
	
Priority
	This application is a 371 of PCT/US2017/054782 filed on 10/02/2017, which has a provisional application no. 62/402,534 filed on 09/30/2016.

Withdrawal of Rejections
The response and amendments filed on 09/11/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Examiner's Response to Arguments
Applicant’s arguments filed on 09/11/2020 have been fully considered and deemed sufficient to overcome the prior arts of record, as applied in the previous office action.  
Applicant argues the prior art(s) applied by the Examiner does not teach less than 50% of the test agent is metabolized. The degree to which the test agent is metabolized depends on the concentration of the enzyme inhibitors. In the absence of evidence of unexpected results, differences in concentration generally do not support patentability for the reasons stated below in the prior art rejections. 
With respect to the Applicant’s argument that Niu does not teach screening for a HBV agent, as is now required due to Applicant’s amendment, the reference of Niu is withdrawn and not used as prior art in this office action. 
However, upon further consideration and an updated search of the prior arts, a new grounds of rejection, necessitated by amendments, is set forth below.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 14–22, 26–29, and 67–75 are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti (US Patent no. 8,173,361 B2 – previously cited) in view of Ramanathan (US 2017/0056423 A1  - which has a priority date of 02/01/2013 due to related application PCT/US13/24438).
Vacanti’s general disclosure is related to methods for identifying, testing the efficacy and safety of experimental drugs, defining the metabolic pathways of experimental drugs and characterizing the properties (e.g., side effects, new uses) of existing drugs (see abstract, col. 2, lines 7-16, and col. 5, lines 37-62).
Regarding claims 7, 14-15, 17, and 20-21, Vacanti teaches a method to determine a test agent’s ability to "reduce or prevent... progress of hepatic necrocytosis" (col. 20, lines 45 - 47) and "in a preferred embodiment, test agents are screened for efficacy in the treatment of hepatitis viral infections, particularly infections of hepatitis B and hepatitis C" (col. 20, lines 53 - 55). Vacanti also teaches an endpoint that identifies a test agent as a successful anti-hepatitis viral agent, as explained next. Vacanti teaches “anti-hepatitis efficacy of a test agent can be determined according to methods known in the art. For example, following treatment with a test agent, the amount of hepatitis virus or viral DNA in the culture medium can be determined by PCR analysis (e.g., of sedimented particles). DNA measurements can be correlated with viral replication to assess post treatment infectivity. Alternatively, viral loads can be measured directly” (col. 21, lines 1-8). In order to use Vacanti's method, the cells must be infected with the virus and the test agent must be applied, reading on those limitations. Vacanti also reads on claim 17’s limitation of maintaining an endpoint. Finally, monitoring “the amount of hepatitis virus or viral DNA in the culture medium,” as quoted above, reads on claim 20’s limitation. 
Regarding claim 16, Vacanti teaches efficacy can be detected by measuring individual parameters associated with the repair, enhancement, improvement and/or regeneration of a disease model comprising an injured tissue grown in a three-dimensional system of the invention (col. 18, lines 55-58), reading on maintaining the viability of the modulated cell.
claims 26-29, Vacanti teaches differentiated human hepatocytes from the cell line HepG2/C3a (cols. 59-60, Example 6).
However, Vacanti does not teach: wherein less than 50% of the test agent is metabolized (amended limitations of claims 7, 14, and 15), treating the metabolizing cell with one or more enzyme modulators (claims 7, 14, and 15), wherein the one or more modulators is a cytochrome P450 inhibitor (claims 14 and 22), wherein the cells are contacted a second time with enzyme modulators after the first incubation (claims 67 – 69), or the enzymes are inhibited by at least 50% (claims 70 – 72) or 90% (claims 73 – 75). 
Ramanathan’s general disclosure is related to using cobicistat with antiviral medication to boost the effect / availability of the antivirals. In addition, cobicistat in combination with other compounds are disclosed (see abstract).  
Ramanathan teaches "in one embodiment the invention provides the uses and methods related to treating a viral infection, as noted herein, wherein the viral infection is Hepatitis B virus" (p. 11, ¶ [0127]) and that the invention "provides the use of a dose of a cytochrome p450 inhibitor ...to boost a dose GS-7340 ... for the prophylactic or therapeutic treatment of a viral infection in a human. In one embodiment, the cytochrome p450 inhibitor is cobicistat, or a pharmaceutically acceptable salt thereof" (p. 11, ¶ [0122]), reading on the limitations of treating the cells with enzyme modulators.  With respect to the claim limitation wherein less than 50% of the test agent is metabolized, Ramanathan teaches the term "boosting amount" or "boosting dose" is the amount of a compound needed to improve the pharmacokinetics of a second compound (or increase availability or exposure). Boosters inhibit metabolizing enzymes so that the pharmaceutical agent is metabolized more slowly and, thus, is available longer.  concentration of the enzyme modulator determines the percent of the test agent that is metabolized. Note that MPEP 2144.05 (II) states "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical" and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." The percent of test agent that is metabolized (e.g. determination of pharmacokinetics: half-life, onset/duration of action, efficacy or toxicity endpoints) is controlled by the concentration of the enzyme modulator, and that concentration is discovered by the skilled artisan by routine experimentation.   
Regarding claims 67–69, as explained above, the concentration of the enzyme modulator(s) determine(s) the percent of the test agent that is metabolized and the concentration is determined by routine experimentation by the skilled artisan. The skilled artisan would also determine how many aliquots should be applied to the test and at what periodicity it needs to be added to maintain a sufficient concentration such that the test agent is not metabolized. For example, if an enzyme modulator spontaneously breaks down over time, is broken down over time by assay compounds, or is metabolized by cell enzymes, the skilled artisan would perform routine experimentation to determine how many aliquots of the modulator need to be added over time to maintain a workable concentration of the test agent. 
Regarding claims 70–75, as explained above, the concentration of the enzyme modulator(s) determine(s) the percent of the test agent that is metabolized and the concentration is determined by routine experimentation by the skilled artisan. The degree of enzyme inhibition that is required to ensure the test agent is not metabolized to a degree required for the assay is determined by routine experimentation by the skilled artisan. Thus, the degree of enzyme inhibition was considered but was not found to support patentability.
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ or combine an enzyme modulator, such as a cytochrome P450 modulator, as taught by Ramanathan in the method of Vacanti. The skilled artisan would have been motivated to do so is because Ramanathan teaches inhibitors, or boosters, increase the availability of the second compound (p.15, ¶ [0205]) and increasing the availability of the second compound, or test agent, enables the skilled artisan to evaluate a test agent’s potential as an HBV antiviral agent. In view of the teachings of Vacanti and Ramanathan, there would have been a reasonable expectation of success that adding an enzyme modulator(s) would allow the skilled artisan to increase the availability of the test agent by inhibiting enzymes from metabolizing the test agent because Ramanathan demonstrated this occurs.
Regarding claims 18-19, which only add limitations directed to the order of events, the MPEP at 2144.04 (IV) (C) states that in the absence of new or unexpected results, changing the order of events in a process is prima facie obvious. Therefore, modulating the metabolic capacity before or after applying the test agent is obvious.
Furthermore, regarding claim 21, it would have been further obvious to the skilled artisan to use a control cell because using a control in an assay is a standard scientific method and is encompassed by Vacanti’s teachings of “anti-hepatitis efficacy of a test agent can be determined according to methods known in the art” (col. 21, lines 1-8). The skilled artisan would have been motivated to do so in order to perform standard scientific experiments that yield deterministic results. There would have been a reasonable expectation of success that using a control would allow the skilled artisan to identify test agents that have anti-HBV activity because using a control is a proven, common scientific method.

Claims 23-25 and 61-66 are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Ramanathan as applied to claims 7, 14-22, 26-29, and 67-75 above, and in further view of Brown (US 2016/0067241 A1 - previously cited).
The combined teachings of Vacanti and Ramanathan are discussed above.
However, Vacanti and Ramanathan do not teach wherein the enzyme modulators are selected from those detailed in claims 23 and 24 (claims 23 and 24), the enzyme modulators SKF-525A and 1-aminobenzotriazole are used together (claim 25), any two enzyme modulators (claims 61 and 63), any two cytochrome P450 inhibitors 
Brown’s general disclosure is related to methods and compositions for improving efficacy of therapeutic agents previously limited by suboptimal therapeutic performance by either improving efficacy as monotherapy or reducing side effects (see abstract).

Regarding claims 23-25 and 61-63, Brown discloses suitable cytochrome P450 inhibitors include, but are not limited to, 1-aminobenzotriazole, N-hydroxy-N'-( 4-buty 1-2-methylphenyl) formamidine, ketoconazole, methoxsalen, metyrapone, roquefortine C, proadifen (i.e. equivalent to SKF-525A), 2,3',4,5'-tetramethylstilbene, and troleandomycin (see ¶ [0900]). 
Regarding claims 64-66, the MPEP at 2144.04 (IV) (C) states that in the absence of new or unexpected results, changing the order of events in a process is prima facie obvious. 
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ or substitute 1-aminobenzotriazole and proadifen such as taught by Brown in the combined method of Vacanti and Ramanathan. Since Ramanathan is directed to inhibiting CYP P450 and Brown discloses a small genus of readily known CYP P450 inhibitors, SKF-525A and 1-aminobenzotriazole would be readily apparent per the exemplary rationales of MPEP 2141: (a) combining prior art .

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti  in view of Ramanathan as applied to claims 7, 14-22, 26-29, and 67-75 above, and in further view of Li (Unusual Features of Sodium Taurocholate Co-transporting Polypeptide as a Hepatitis B Virus Receptor, 2016 - previously cited).
The combined teachings of Vacanti and Ramanathan are discussed above.
However, Vacanti and Ramanathan do not teach a HepaRG cell (claim 30); or wherein the cell comprises a sodium taurocholate co-transporting polypeptide (NTCP) receptor for the HBV (claim 31).
Li states a robust, reproducible, and yet authentic in vitro system of HBV infection is crucial to characterize the early steps of the HBV life cycle and to identify antiviral agents with the potential to block virus entry in vivo (see page 8309: Discussion). Li teaches cell culture studies of hepatitis B virus (HBV) infection in differentiated HepaRG cells and sodium taurocholate co-transporting polypeptide (NTCP) receptor is the currently accepted HBV receptor (see abstract & page 8302). Li teaches NTCP is required for HBV infection in vitro according to both reconstitution and depletion experiments, and experiments using NTCP inhibitors and substrates suggest a role of NTCP on cell surface (see pages 8311-8312, adjoin ¶). Moreover, Li also teaches antigen assay testing (see page 8303: Materials and Methods).
obvious to the skilled artisan before the effective filing date of the claimed invention to employ the assay testing and/or HBV infected HepaRG cells comprising NTCP receptor such as taught by Li in the combined method of Vacanti and Ramanathan. The ordinary artisan would have been motivated to do so because Li discloses that other than primary human hepatocytes, the HepaRG cell line could be infected with HBV after prolong treatment of DMSO and that sodium taurocholate co-transporting polypeptide (NTCP) receptor is the currently accepted HBV receptor for in vitro infection. The ordinary artisan would have had a reasonable expectation of success because both Vacanti and Li are in the same field endeavor directed to hepatitis assays.

New Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 14-31, and 61-75 are rejected under 35 U.S.C. 101 because the claimed invention is subject matter ineligible for being directed to an abstract idea/ mental process without significantly more.
Claims 7, 14, and 15 recite a method / process.  A process is one of the four statutory categories of inventions, satisfying step 1 of a 101 rejection analysis. 

For step 2A prong 2, the question is whether or not the claims recite additional elements that integrate the judicial exception into a practical application. The claims do recite additional elements: treating a cell with an enzyme modulator, infecting the cell with HBV, applying a test agent, and determining if the test agent achieves an end point.  However, all of the additional elements precede the judicial exception and there is no application of these elements except to arrive at the judicial exception.  There are no additional elements subsequent to the judicial exception that integrates it into a practical application. For example, the determination of whether or not a test agent is an anti-viral agent isn't followed by a claim element to use the test agent in a clinical trial to discover dosing for patient treatment. Therefore, the instant claims end in a judicial exception and do not integrate the exception into a practical application. 
The last step in analyzing a 101 rejection, step 2B, is to analyze the claim as a whole to determine if there are additional elements that amount to an inventive concept, and thus "significantly more" than the judicial exception. The additional elements listed above are well-understood, routine, conventional activities and data gathering steps that do not modify the judicial exceptions so that they are integrated into an inventive concept. The combined teachings of Vacanti and Ramanathan, as detailed above in the 35 U.S.C. 103 rejections, teach treating a cell with an enzyme modulator (see Ramanathan, p. 11, ¶ [0127] and ¶ [0122]), infecting the cell with HBV and applying a test agent (Vacanti, col. 21, lines 1-11) and determining if the test agent achieves an end point (Vacanti, col. 21, lines 2-5). Therefore, the additional elements are well 
Claims 16-31 and 61-75 are dependent on claims 7, 14, and 15 and add the following elements: wherein the viability of the modulated cell is maintained, an assay end point is maintained, different order of events, specific end points, including a standard scientific control, specific enzyme modulators, type of cell or aspects of a cell type, use of two enzyme modulators, and degree of enzyme inhibition or test agent degradation. These do not add an element that changes the claim such that the judicial exceptions are integrated into something that is significantly more because the steps of the process are the same and the end result is the same: determining a test agent is an antiviral if the test reaches an endpoint. Furthermore, the elements are examples of the already-discussed well-understood, routine, and conventional activities. Claims 16-31 and 61-75, then, are directed to a judicial exception and are not patent eligible.

Conclusion
No claims were allowed.

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN GREENWOOD
Examiner, Art Unit 1653

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653